Citation Nr: 0842040	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  05-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	John  F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board on multiple 
occasions.  Most recently, in December 2007, the Board 
remanded this case to the RO for additional development to 
ensure compliance with a March 2007 Order of the Court of 
Appeals for Veterans Claims (Court) which granted a March 
2007 Joint Motion for Remand.

The veteran and his wife presented sworn testimony in support 
of his claim during a December 2005 hearing before the 
undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran did not have degenerative joint disease or 
arthritis in his right knee during service, according to a 
normal X-ray report dated in April 1944 and a normal medical 
separation examination report.

2.  There is no evidence that right knee arthritis developed 
within one year of the veteran's discharge from service.

3.  There is no medical nexus between the inservice episode 
of right leg cellulitis and degenerative joint disease which 
developed many years after service.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  In a letter sent in July 2002, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the appellant was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the July 2002 letter was sent to the 
appellant prior to the March 2003 RO rating decision 
currently on appeal.  The VCAA notice was therefore timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, there has been notice of the types of 
evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted.  The RO 
furnished the appellant with a letter, in April 2008, which 
directly explained how VA determines disability ratings and 
effective dates; this letter was sent prior to the most 
recent RO readjudication of this case in connection with the 
issuance of the August 2008 supplemental statement of the 
case.  The Board acknowledges that this notice was not sent 
to the veteran with specific reference to this issue on 
appeal.  Despite any arguable inadequacy to the notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The veteran now as actual knowledge of the 
contents of the notice.  Moreover, as the Board finds below 
that service connection is not warranted for the claimed 
disability, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  In 
accordance with the Board's December 2007 remand and the 
March 2007 Court Order granting a Joint Motion for Remand, 
the veteran was afforded a VA examination in connection with 
the issue on appeal in February 2008, and the examination 
report is of record.  The Board further notes that a March 
2008 addendum to this report by the examiner presents 
clarification of his medical opinion.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as available and relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this appeal.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the veteran's service medical records reflect that 
he fell and cut his right leg at some point in February 1944.  
He then went home for several weeks of leave, where the leg 
and knee became seriously infected and he sought treatment 
from a local physician.  (Although the veteran and the VA 
have attempted to obtain records reflecting this treatment, 
because the physician has since passed away, no records were 
obtainable.)  Upon his return to service, his right leg had 
become infected and swollen to the extent that he was 
transferred to the naval hospital at the Bainbridge Naval 
Training Center, where he stayed for five months, from April 
1944 through August 1944.  An X-ray study conducted in April 
1944 was interpreted as showing no evidence of bony 
pathology, however.  

Upon the veteran's discharge from service, the report of his 
separation medical examination shows that his bones and 
joints were considered to have been normal and he was deemed 
physically qualified for discharge from the naval service.  
There is no evidence, and the veteran does not contend, that 
he has ever suffered a recurrence of cellulitis in his right 
leg.

There is no documentary medical evidence available for review 
reflecting the veteran's medical condition following his 
discharge from service until the year 2000.  Despite the 
veteran's attempts and the VA's attempts to obtain records 
reflecting his physical condition during these fifty years, 
records were unavailable due to his physicians' retirements 
and the disposal of their records.  During the December 2005 
hearing on appeal, however, the veteran testified that his 
right knee had caused him pain and difficulty ever since the 
injury in service.  His wife corroborated his testimony, 
stating that as long as she has known him, he has had pain 
and difficulty with his right knee.  

Recent medical records reflect that the veteran suffers from 
degenerative joint disease or arthritis in both knees, both 
hips, and both hands.  He underwent surgery for the 
replacement of his right knee in April 2004, on account of 
severe degenerative arthritis in the knee.

Thus, applying the analytical framework set forth in Hickson, 
supra, the Board concludes that 1) the veteran has a current 
right knee disability, caused by severe degenerative 
arthritis, 2) the veteran suffered from a severe attack of 
cellulitis in the right leg during service.  However, there 
is no competent medical evidence linking the two events.  No 
doctor who has treated the veteran has opined any 
relationship between the inservice cellulitis infection and 
the subsequent arthritis.  No such relationship is apparent 
upon review of the record or upon application of lay person's 
reasoning, as the inservice infection involved the veteran's 
skin and soft tissues of the leg, while the current arthritis 
involves the bony structures of the knee.  The nearly fifty 
years that have elapsed since service before there was 
evidence of right knee arthritis is another relevant factor 
which weighs against the veteran's claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

In February 2008, the veteran was afforded a VA examination 
for the purpose of evaluating the nature and etiology of his 
current chronic right knee disability, and to specifically 
determine whether the current disability is related to the 
veteran's military service.  The claims file was available 
and reviewed by the examiner, and the veteran was personally 
interviewed and examined.  Thus, the Board finds that the 
examination report authored in connection with this 
examination is adequate and probative in presenting an 
informed and competent medical opinion regarding the 
essential medical questions in this case.

The February 2008 VA examination report, together with its 
March 2008 addendum authored to clarify the report following 
an error, weighs against the veteran's claim.  In the 
February 2008 and March 2008 reports, the examiner discusses 
the veteran's contentions and his pertinent medical history 
in detail, revealing familiarity and consideration of the 
documented specifics of the veteran's in-service knee injury 
and his pertinent post-service medical history.  From this 
information, the examiner presents a persuasive rationale to 
support his conclusion, most clearly stated in the March 2008 
addendum, that "With the lack of documentation of chronic 
right knee problems until 50 years after his injury, it is 
more likely that his currently right knee djd is related to 
the aging process."  Thus, the VA examination report 
presents probative competent evidence indicating that the 
veteran's current knee disability is unlikely to be related 
to his military service, including the documented in-service 
right knee injury.

The Board acknowledges the veteran's contentions and 
testimony in this case, and understands the veteran's belief 
that his chronic right knee arthritis is etiologically 
related to his military service.  While the veteran has 
testified that he has experienced pain and difficulty in the 
right knee since the episode in service, he is not shown to 
have the medical expertise necessary to link the two 
conditions.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although pain and difficulty could be viewed as showing 
continuity of symptomatology, because pain can be caused by 
many different factors, in the absence of other evidence 
identifying a potential cause of the veteran's pain, the 
Board cannot assume that pain in the area of the knee has 
been the product of a single causation over fifty years.  
Such an assumption is especially unwarranted in this case, as 
the evidence shows that the veteran's right knee pain in 
service was caused by cellulitis, whereas the right knee pain 
shown currently is caused by an entirely different factor, 
arthritis.  Most significantly, the Board once again 
emphasizes that the most probative medical evidence of record 
on this point, the February/March 2008 VA examination report, 
indicates that the current right knee disability is unlikely 
etiologically linked to military service.

The Board has reviewed the medical evidence submitted by the 
appellant in support of this claim, including private 
treatment records, copies of VA treatment records, and 
published medical articles and treatises.  With regard to the 
treatment reports, the Board notes that there is no dispute 
in this case as to the diagnosis of the veteran's current 
right knee disability, and none of the medical evidence 
presented indicates that the current right knee disability is 
etiologically related to his military service.  With regard 
to the articles and treatises, the Board notes in passing 
that these treatise materials do not address the veteran's 
particular case; the Board may not draw its own medical 
conclusions about the veteran's knee disability by engaging 
in its own application of information in general medical 
literature.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In conclusion, the veteran's current right knee disability is 
not shown to have been present during service or within one 
year following service, the February/March 2008 VA 
examination report probatively indicates that it is unlikely 
that the current right knee disability is causally related to 
service, and no medical nexus between the current disability 
and the veteran's period of service is otherwise demonstrated 
by persuasive competent evidence.  The preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability and the benefit sought 
must be denied.


ORDER

Service connection for a right knee disability is denied.


____________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


